COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-140-CR


PATRICK RENAULT NICHOLSON                                         APPELLANT

                                              V.

THE STATE OF TEXAS                                                      STATE

                                          ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

                                   I. INTRODUCTION

      Appellant Patrick Renault Nicholson appeals his conviction for sexual

assault. In a single point, Nicholson challenges the factual sufficiency of the

evidence to support his conviction. We will affirm.




      1
          … See T EX. R. A PP. P. 47.4.
                           II. F ACTUAL B ACKGROUND

      On the morning of March 14, 2006, Gabriella Alvarez, 2 a housekeeper at

the Hawthorne Suites in Arlington, Texas, observed a man, distinctive by his

missing front teeth, standing near the suites that she was cleaning. Shortly

thereafter, as Alvarez was exiting one of the suites, the man choked her with

a towel, physically forced her back into the suite, and demanded money from

her. Alvarez attempted to spray the assailant’s face with furniture cleaner or

soap to escape his grasp, but he knocked the spray can from her hand. The

man ordered Alvarez to undress, and when she resisted, he took off her pants.

He then pulled her into the kitchen so that he could put water on his face. The

man subsequently sexually assaulted Alvarez by penetrating her vagina with his

fingers. He also touched his penis to her genitals and to her mouth. He took

a gold chain that Alvarez was wearing and coins from a guest’s pants. When

the man began to rummage through the belongings of the occupant of the

suite, Alvarez escaped and summoned the police. After investigators arrived

and interviewed Alvarez, they sent out a description of the suspect: “a tall,

slender, black male wearing a black hooded sweatshirt and blue jeans, and




      2
       … The complainant used a pseudonym at trial. For consistency, we will
use the same pseudonym here. See T EX. C ODE C RIM. P ROC. A NN. art. 57.02(f)
(Vernon Supp. 2007).

                                      2
. . . a black baseball hat.” The report also described the man as missing a

tooth.

         Later that same morning, Andrea Nicole Sign was in her home, located

less than half a mile from the Hawthorne Suites, when she spotted an African-

American male attempting to enter her house. He banged on the window when

he saw Sign and proceeded to stare and yell at her as she moved around the

house. When she picked up the phone and began talking to the police, the man

turned and jumped the backyard fence.

         Officer Daniel Poe of the City of Arlington Police Department, while

helping in the Hawthorne Suites incident involving Alvarez, noticed a police

dispatch for a suspicious person that fit the same description of the suspect

from the Hawthorne Suites sexual assault: “a tall, slender, black male with a

black hooded sweatshirt . . . and blue jeans.” Poe and another officer drove to

the area where the suspicious person was reported and saw Nicholson, who

matched the description from the dispatch, jump several fences in an attempt

to flee from the officers. After a lengthy pursuit, officers apprehended him.

         Nicholson was not found with any of the personal belongings that Alvarez

claimed he had taken; however, he did have a crack pipe in his possession. He

did not have any missing teeth, only a small gap between his two front teeth.




                                         3
      Alvarez was taken by ambulance to where Nicholson was being held, and

she identified him as her assailant without any hesitation; she identified him a

second time at trial. Sign also identified Nicholson from a photographic lineup

as the man who had attempted to break into her house; she too identified him

a second time in court.

      Alvarez underwent a sexual assault examination, which revealed injuries

consistent with her report of digital penetration.     No DNA evidence was

recovered from Alvarez or from the suite.

      After hearing the above evidence, the jury found Nicholson guilty and

assessed his punishment at twenty years’ imprisonment and imposed a $5,000

fine. The trial court sentenced him accordingly. This appeal followed.

                           III. S TANDARD OF R EVIEW

      When reviewing the factual sufficiency of the evidence to support a

conviction, we view all the evidence in a neutral light, favoring neither party.

Watson v. State, 204 S.W.3d 404, 414 (Tex. Crim. App. 2006); Drichas v.

State, 175 S.W.3d 795, 799 (Tex. Crim. App. 2005). We then ask whether

the evidence supporting the conviction, although legally sufficient, is

nevertheless so weak that the fact-finder’s determination is clearly wrong and

manifestly unjust or whether conflicting evidence so greatly outweighs the

evidence supporting the conviction that the fact-finder’s determination is

                                       4
manifestly unjust. Watson, 204 S.W.3d at 414–15, 417; Johnson v. State, 23
S.W.3d 1, 11 (Tex. Crim. App. 2000). To reverse under the second ground,

we must determine, with some objective basis in the record, that the great

weight and preponderance of all the evidence, though legally sufficient,

contradicts the verdict. Watson, 204 S.W.3d at 417.

      In determining whether the evidence is factually insufficient to support a

conviction that is nevertheless supported by legally sufficient evidence, it is not

enough that this court “harbor a subjective level of reasonable doubt to

overturn [the] conviction.” Id. We cannot conclude that a conviction is clearly

wrong or manifestly unjust simply because we would have decided differently

than the jury or because we disagree with the jury’s resolution of a conflict in

the evidence. Id. We may not simply substitute our judgment for the fact-

finder’s. Johnson, 23 S.W.3d at 12; Cain v. State, 958 S.W.2d 404, 407

(Tex. Crim. App. 1997). Unless the record clearly reveals that a different result

is appropriate, we must defer to the jury’s determination of the weight to be

given contradictory testimonial evidence because resolution of the conflict

“often turns on an evaluation of credibility and demeanor, and those jurors were

in attendance when the testimony was delivered.” Johnson, 23 S.W.3d at 8.

Thus, we must give due deference to the fact-finder’s determinations,




                                        5
“particularly those determinations concerning the weight and credibility of the

evidence.” Id. at 9.

      An opinion addressing factual sufficiency must include a discussion of the

most important and relevant evidence that supports the appellant’s complaint

on appeal. Sims v. State, 99 S.W.3d 600, 603 (Tex. Crim. App. 2003).

          IV. F ACTUALLY S UFFICIENT E VIDENCE TO S UPPORT C ONVICTION

      In his sole point, Nicholson contends that the evidence is factually

insufficient to support his conviction for sexually assaulting Alvarez.

Specifically, Nicholson argues that the State’s evidence that he is the individual

who perpetrated the sexual assualt, when viewed in a neutral light, is so weak

that the jury’s verdict seems clearly wrong and manifestly unjust. Nicholson

also argues that considering the contrary evidence— the evidence that is

allegedly inconsistent with the finding that he committed the sexual

assault—the jury’s finding that he did commit the sexual assault is against the

great weight and preponderance of the evidence.

      A person commits the offense of sexual assault if the person intentionally

or knowingly causes the penetration of the anus or sexual organ of another

person by any means, without that person’s consent. T EX. P ENAL C ODE A NN.

§ 22.011(a)(1)(A) (Vernon Supp. 2007).         A sexual assault is without the

consent of the other person if the actor compels the other person to submit or

                                        6
participate by the use of physical force or violence, or the actor compels the

other person to submit or participate by threatening to use force or violence

against the other person, and the other person believes that the actor has the

present ability to execute the threat. Id. § 22.011(b)(1)–(2).

      Evidence exists connecting Nicholson to the sexual assault. We review

it in a neutral light to determine whether it is so weak that the jury’s verdict

seems clearly wrong and manifestly unjust. See Watson, 204 S.W.3d at 414.

The evidence established that Nicholson generally matched the description of

the perpetrator that Alvarez provided to police. Nicholson also matched the

description of the suspect that Sign provided to the police of the man who had

attempted to break into her home located less than half a mile from the location

of Alvarez’s sexual assault. Both women described the man as an African-

American male wearing a black sweatshirt and dark pants.            Additionally,

Alvarez positively identified Nicholson as her attacker without hesitation shortly

after the assault and at trial; Sign also positively identified Nicholson from a

photographic lineup as the perpetrator in her case. Evidence existed that the

physical injuries Alvarez suffered were consistent with digital penetration of her

vagina; the act she claimed Nicholson performed. Viewing the evidence in a

neutral light, the evidence supporting the verdict is not so weak that the jury’s




                                        7
verdict seems clearly wrong and manifestly unjust. See Watson, 204 S.W.3d

at 414.


      Nicholson claims that the following purportedly contrary evidence renders

the jury’s finding that he committed the sexual assault against the great weight

and preponderance of the evidence. First, Nicholson suggests that Alvarez’s

out-of-court identification of him was tainted because it was facilitated by a

police show-up and not by means of a physical or photographic lineup. But

Alvarez saw the assailant’s face in close proximity for a lengthy period of time

during the crime, only a short period of time had passed between the time of

the assault and Nicholson’s identification, Alvarez was able to identify

Nicholson immediately and without any hesitation, and Alvarez identified

Nicholson again at trial. See Centeno v. State, No. 05-00-01360-CR, 2002 WL
202478, at *4 (Tex. App.—Dallas Feb. 11, 2002, no pet.) (not designated for

publication) (concluding that a sexual assault victim’s in-court identification of

defendant was not tainted by a one-person show-up, as a face-to-face show-up

between the victim and defendant happened only hours after the crime

occurred, the victim identified defendant in the show-up before the police

attempted to prompt her in any way, and the victim had a full twenty minutes




                                        8
during the assault to observe defendant’s face).      Thus, the credibility of

Alvarez’s identification of Nicholson was a matter for the jury to resolve.


      Nicholson also points out that when he was apprehended, purportedly

only a short time after, and distance from, the sexual assault, he did not have

the gold necklace Alvarez claimed that the perpetrator had taken from her, the

money that she claimed was stolen during the attack, or the cellular phone that

she asserted he had in his possession. He did, however, possess a crack pipe.

Nicholson argues that the lack of these items on his person when he was

arrested suggests that he never had the above-mentioned items because he

was not the perpetrator. He claims it would be unreasonable to believe that he

would discard these items of value but not discard illegal drug paraphernalia.

Officer Poe testified, however, that the necklace, money, and cell phone,

although not logged into evidence as relating to the sexual assault offense,

could have been taken from Nicholson and recorded in the jail log as

Nicholson’s personal property when he was booked into jail. The jail log was

not offered into evidence at trial. Thus, we defer to the jury’s determinations

concerning the weight to be given to the fact of Nicholson’s alleged lack of

possession of these items. Johnson, 23 S.W.3d at 9.




                                       9
      Nicholson also points out that Alvarez told police that the perpetrator was

missing at least one front tooth. Nicholson is not missing either of his front

teeth, but does have a small, but noticeable, gap between his two front teeth.

Thus, Nicholson claims that this evidence is contrary to the jury’s finding that

he committed the sexual assault.      Again, this relatively minor discrepancy

between Alvarez’s physical description of the perpetrator and Nicholson’s

appearance on the date of the sexual assault, was a matter for the jury to

weigh and resolve.      Id.; Payne v. State, 194 S.W.3d 689, 695 (Tex.

App.—Houston [14th Dist.] 2006, pet. ref’d) (explaining that when defense is

based on mistaken identity, evidence is not factually insufficient simply because

conflicting identity evidence exists; rather, it is for the jury to resolve weight

and credibility issues); Palma v. State, 76 S.W.3d 638, 646 (Tex.

App.—Corpus Christi 2002, pet. ref’d) (holding jury was within its authority in

choosing to believe the testimony of two eyewitnesses who identified the

appellant as the perpetrator).


      Overall, viewing the evidence in a neutral light, the evidence supporting

the verdict is not so weak that the jury’s verdict seems clearly wrong and

manifestly unjust and the contrary evidence in this case is not so great that the

jury’s verdict may be viewed as being against the great weight of the evidence.



                                       10
See Watson, 204 S.W.3d at 414; Johnston v. State, 230 S.W.3d 450,

456–57 (Tex. App.— Fort Worth 2007, no pet.) (holding that evidence was

factually sufficient to support conviction for aggravated sexual assault because

the jury could have resolved the conflicts in the child victim’s testimony and the

other evidence consistently with its finding that appellant was the perpetrator

of the sexual assault against the child victim).       Because the evidence is

factually sufficient to support Nicholson’s conviction, we overrule his sole point.


See Johnston, 230 S.W.3d at 454.


                                 V. C ONCLUSION


      Having overruled Nicholson’s sole point, we affirm the trial court’s

judgment.


                                                   SUE WALKER
                                                   JUSTICE



PANEL F:     HOLMAN, GARDNER, and WALKER, JJ.


DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)


DELIVERED: June 19, 2008




                                        11